Barnard, P. J.
This action is one to recover the value of the plaintiff’s services as an accountant. The sum demanded therefor in the complaint is $250. The answer admits the employment, and admits the value to no greater extent than $56. This difference was lessened on the trial by the evidence, which tended to show that the services were only 90 hours, all rendered during some 7 or 8 days, and that the defendants were willing to pay $25 per day. The value of the services was proven to be much greater than the sum claimed in the complaint. There was proof given by the defendants tending to show that the employment was agreed upon at the sum of $8 a day; but this was denied by the plaintiff. The verdict of the jury pn such a condition of the evidence must be held final upon the questions between the parties. The witness Silden was an expert witness. He had been in the habit of employing accountants, and knew what their usual charge was. The judgment should therefore be affirmed, with costs.